UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6888


VICTOR ANGEL TORRES,

                Petitioner - Appellant,

          v.

WARDEN KATHLEEN GREEN; OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:16-cv-00372-RDB)


Submitted:   October 18, 2016              Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Angel Torres, Appellant Pro Se.      Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor Angel Torres seeks to appeal the district court’s

order    dismissing       as   untimely     his       28   U.S.C.       §    2254     (2012)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              28 U.S.C. §

2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent     “a    substantial      showing        of     the       denial       of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that    reasonable           jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,       537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

       By failing to challenge the district court’s dispositive

holdings in his informal brief, Torres has waived his right to

challenge the district court’s order.                      See 4th Cir. R. 34(b).

Our independent review of the record nonetheless confirms the

district    court’s       dispositive      holdings.         Accordingly,           we    deny



                                           2
Torres’ motion for a certificate of appealability and dismiss

the appeal.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3